Citation Nr: 0201974	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-18 925	)	DATE
	)
	)


THE ISSUE

Whether the September 27, 1993 Board of Veterans' Appeals 
(Board) decision that denied an effective date earlier than 
May 10, 1984 for the award of service connection for paranoid 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Samuel M. Tumey, Esq.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to July 1975.  

The veteran's claim of CUE was denied in a February 2001 
Board decision.  The veteran appealed the case to the United 
States Court of Appeals for Veterans Claims (CAVC), which 
granted a joint motion of the parties to vacate and remand 
the Board's decision.

In its February 2001 decision, the Board referred to the RO, 
for readjudication under Sec 7(b)(2) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the December 1999 rating decision that denied claims 
for service connection for lung, toe and skin conditions on 
the basis that the claims were not well grounded.  The record 
now before the Board does not show whether the RO performed 
this readjudication.  Consequently, this matter is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a September 27, 1993 decision, the Board confirmed May 
10, 1984 as the effective date for an award of service 
connection for paranoid schizophrenia.  

2.  The veteran's challenge to the September 1993 Board 
decision consists of disagreement with the way in which 
existing evidence was weighed and allegations of failure of a 
duty to assist; it does not contain the legal or factual 
basis for allegations of CUE and why the result would have 
been manifestly different but for the alleged error.  


CONCLUSION OF LAW

The motion for revision of the September 27, 1993 Board 
decision that denied an effective date earlier than May 10, 
1984 for the award of service connection for schizophrenia 
does not contain clear and specific allegations of CUE.  
38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 66 Fed. 
Reg. 35902, 35093 (2001), to be codified at 38 C.F.R. 
§ 20.1404(b) (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

An October 1975 rating decision granted service connection 
for paranoid schizophrenia, effective from the date of 
service discharge.  The veteran was assigned a temporary 100 
percent rating originally for a period of hospitalization and 
subsequently was provided a schedular rating of 50 percent.  
A September 1976 rating decision reduced the disability 
evaluation to a noncompensable rating. 

In April 1977, the agency of original jurisdiction proposed 
to sever service connection for paranoid schizophrenia and so 
notified the veteran.  Service connection was severed by a 
November 1977 rating decision, on the basis of a finding that 
the initial grant was based on clear and unmistakable error.  
The veteran was notified by a December 1, 1977 letter.  He 
filed a notice of disagreement to the severance action in 
January 1979, too late to be considered a timely appeal.  See 
38 C.F.R. § 20.200, 20.201, 20.302 (2001).  

By a November 1979 rating decision, the originating agency 
found that no new factual basis had been presented to warrant 
a review of the severance of service connection.  The veteran 
was notified of that determination in December 1979.  A 
notice of disagreement was received in March 1980.  The 
veteran perfected his appeal by the timely submission of his 
substantive appeal in June 1980 following the issuance of the 
June 1980 statement of the case.  In a January 1981 decision, 
the Board denied the veteran's request to restore service 
connection for schizophrenia.  

The veteran requested that his claim be reopened with respect 
to service connection for a nervous condition in a January 
1982 letter.  A March 1982 confirmed rating decision shows 
that the veteran's claim for service connection for a nervous 
condition was denied as there was no new evidence to rebut 
the previous Board decision, and the evidence of record did 
not constitute a new factual basis to reopen the claim.  The 
veteran was notified of that determination by correspondence 
dated in April 1982.  He did not present a timely appeal to 
that determination.  The unappealed rating decisions of the 
RO are final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104, 
20.1103 (2001).  

The veteran requested that the claim for service-connected 
disability be reopened in a statement received on May 10, 
1984.  He was informed by letter that he was required to 
submit new and material evidence showing that the disability 
was incurred in or aggravated by his active service.  By a 
statement received in June 1988, he again requested that his 
claim be reviewed.

In a December 1990 decision, the Board granted service 
connection for an acquired psychiatric disorder.  A July 23, 
1991 rating decision reflects that grant and assigns a 50 
percent rating for schizophrenia, paranoid type from May 10, 
1984 and a 100 percent rating from May 25, 1988.  The 
veteran, by a December 9, 1991 statement in support of claim, 
challenged the effective date assigned to that grant.  This 
claim was denied and appealed to the Board.  In its September 
27, 1993 decision, the Board made the following findings of 
fact:  

1.  By decision of January 1981, the 
Board denied restoration of service 
connection for schizophrenia.  

2.  In January 1982, the United States 
Department of Veteran's Affairs (VA) 
received the veteran's application to 
reopen his claim for service connection 
for an acquired psychiatric disorder.  

3.  By rating action of March 1982, the 
RO denied service connection for an 
acquired psychiatric disorder; that 
decision was not timely appealed, and 
there has been no allegation of error 
therein.  

4.  On May 10, 1984, the VA received the 
veteran's application to reopen his claim 
for service connection for an acquired 
psychiatric disorder.  

5.  By decision of December 1990, the 
Board granted service connection for an 
acquired psychiatric disorder, 
schizophrenia, on the basis of new and 
material evidence.  

6.  Pursuant to the December 1990 Board 
decision, the RO by rating action of July 
1991 granted service connection for 
paranoid schizophrenia, effective May 10, 
1984.  

7.  In March 1993, the Board denied the 
veteran's motion for reconsideration of 
service connection for schizophrenia.  

On these bases, the Board reached the following conclusion of 
law:  

The veteran has not submitted evidence of 
a well-ground claim with respect to the 
issue of entitlement to an effective date 
prior to May 10, 1984, for the grant of 
service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5107, 
7103, 7104(b), 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.400, 20.1000(a), 
20.1105 (1992).  

The veteran filed a motion for reconsideration of the 1993 
Board decision in January 2000, followed by additional 
letters in support of his motion.  The veteran was advised of 
the denial of his motion for reconsideration by a letter 
dated in May 2000.  He appealed this action to the Court, 
which dismissed the appeal in August 2000 for lack of 
jurisdiction.  

Later in August 2000, the veteran filed a motion for CUE in 
the Board's decision.  The Board referred this to his 
representative in September 2000. In October 2000, his 
representative filed a motion for revision of the Board's 
September 27, 1993 decision on the basis of CUE, and referred 
to the veteran's letter dated February 1, 2000 as containing 
the veteran's rationale for his motion. 

Public Law 105-111.

On November 21, 1997, Public Law 105-111 (codified at 
38 U.S.C.A. §§ 5109A and 7111) was enacted to permit 
revisions of Board decisions on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 
1999).  The Board may, on its own motion, undertake a review 
of a prior Board decision on the grounds of CUE.  
38 C.F.R. § 20.1407.  The moving party, the veteran in this 
case, filed a motion to revise the 1993 Board decision under 
the provisions of Public Law 105-111 in August 2000.  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).  

The moving party complied with the requirements set forth in 
38 C.F.R. § 20.1404(a), inasmuch as his motion indicated a 
desire to revise the previous Board decision on the basis of 
CUE and identified the Board decision in controversy.  A 
motion for revision of the Board decision was submitted in 
August 2000 by the veteran and augmented by the motion filed 
by his representative in October 2000.  The veteran's letter 
reflects the veteran's name and claim number as well as an 
expressed desire to add the case to the Board's CUE docket.  
In addition, by virtue of reference made to the denial of the 
request for reconsideration of the 1993 Board decision, it is 
clear that the moving party is requesting revision of that 
decision.  Consequently, the moving party satisfies the 
criteria set forth in 38 C.F.R. § 20.1404(a).  

The Court vacated and remanded the Board's February 2001 
decision on the basis of DAV v. Gober, 234 F. 3d 682 (2000), 
which invalidated 38 C.F.R. § 20.1404(b) on the basis that it 
operated to prevent Board review of a CUE claim that is the 
subject of a motion that is denied for failure to comply with 
the pleading requirements of Rule 1404(b).  

As revised, 66 Fed. Reg. 35902, 35093 (2001), 38 C.F.R. 
§ 20.1404(b) provides that 

The motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error. Non-
specific allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

Section 20.1409 was also amended to provide that a dismissal 
without prejudice under 38 C.F.R. § 20.1404(b) is not a final 
decision of the Board. 66 Fed. Reg. 35902, 35093 (2001).

In this instance, the veteran has claimed that he was 
hospitalized about 45 times between 1976 and 1982.  He also 
claims that the Board did not apply the correct law, but he 
is not specific about the alleged deficiency.  He also argues 
that the Board reached its decision on the basis of an 
incomplete record.  

In this case, I find that the veteran's challenge of the 
Board's September 27, 1993 decision does not contain 
sufficient allegations of CUE under 38 C.F.R. § 20.1404(b).  
The veteran's allegations concern the duty to assist and the 
way in which the existing evidence was weighed.  These 
particular types of allegations are expressly identified as 
situations that are not included in the definition of CUE in 
38 C.F.R. § 20.1403(d).  Likewise, the Court has held that a 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Shockley v. West, 11 Vet. App. 208, 213 (1998) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 
377 (1994)).  Moreover, the moving party has not specifically 
identified any error of fact or law and provided persuasive 
reasons why the result would have been different but for the 
alleged error.  Consequently, in the absence of sufficient 
allegations of CUE, and in accordance with amended provisions 
of 38 C.F.R. § 20.1404(b), the veteran's claim for an earlier 
effective date for service for schizophrenia must be 
dismissed without prejudice.  


ORDER

The motion for revision or reversal of the Board's September 
27, 1993 decision denying an earlier effective date for the 
award of service connection for schizophrenia does not 
contain clear and specific allegations of clear and 
unmistakable error.  The motion is dismissed without 
prejudice.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 




